DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to adequately show the door and how and in what way(s) the invention is intended function with the door, as described in the specification.  This is particularly true in figures 7, 8A, and 8B, where it is not understood from the figures how “D” represents a door.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 1) it is unclear in the context of the claim language what the “receiving recess” is intended to receive; (claim 1) “with door structure” appears to be a grammatically incorrect mistype; (claim 1) it is unclear in the context of the claim language how, in what ways, and by what means does set forth device functions as a door stopping system; it is unclear in the context of the claim language how and in what ways the various components of the device function together to achieve the particular aim of functioning as a door stopper system; (claim 2) it is unclear in the context of the claim language what is intended to be gripped; (claim 5) it is unclear what structurally constitutes “different configurations” in the context of the claim language.
Similar 112 issues as above are found throughout the reminding claims, particularly independent claims 9 and 15.  Additionally, in claim 15, the phrase “the first and second receiving recesses configured… of the door structure” is unclear and not fully understood in the context of the claim language, in that it is unclear if each recess is independently configured to engage the door structure in this way, or if they both together in some cooperative way provide this claimed function.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US Patent 7,393,027.  As in claim 1, a door stopper system, comprising a base 10 defining a first receiving recess (in the region between 11 and 20), the first receiving recess configured, (at least broadly) for wedged engagement with door structure to limit movement of a door of the door structure; a plate 31 configured to be fixed to the door; and a magnet 23 secured to the base, the magnet configured to enable the base to be selectively secured to the plate or to the door structure.  As in claim 2, the base defines a cutout (any number of elements, as shown in figures1-4) to, as best understood, facilitate gripping.  As in claim 3, the base includes a first wing 11 that extends from a first side of the base to define the first receiving recess.  As in claim 4, the base includes a second wing (including 15) that extends from a second side of the base to define a second receiving recess.  As in claim 5, the first and second receiving recesses have different configurations.  As in claim 6, the plate may include metallic material (as conventional).  As in claim 7, a fastener that is configured to secure the plate to the door (see figure 4).  As in claim 8, the plate inherently defines an aperture that is configured to receive the fastener (as conventional).  The reminding claims are rejected using the same reasoning as above.  As in claim 9, a door stopper device, comprising a base defining a first receiving recess, the first receiving recess configured for wedged engagement with door structure to limit movement of a door of the door structure; and a magnet secured to the base to enable the base to be selectively secured to a door or to the door structure.  As in claim 10, the magnet is considered to broadly have a disk shape (see figure 2).  As in claim 11, the base defines a cutout to facilitate gripping.  As in claim 12, the base includes a first wing that extends from a first side of the base to define the first receiving recess.  As in claim 13, the base includes a second wing that extends from a second side of the base to define a second receiving recess.  As in claim 14, the first and second receiving recesses have different configurations.  As in claim 15, a door stopper device, comprising a base having a first side and a second side; a first wing that extends from the first side of the base to define a first receiving recess; and a second wing that extends from the second side of the base to define a second receiving recess, the first and second receiving recesses configured, as best understood, to engage door structure to limit movement of a door of the door structure.  As in claim 16, the first receiving recess has a first depth and the second receiving recess has a second depth different from the first depth.  As in claim 17, the base defines a cutout to facilitate gripping.  As in claim 18, the first wing and the second wing have different widths and different lengths.  As in claim 19, the base includes a gripping surface configured to frictionally engage a floor to prevent movement of the door.  As in claim 20, the base includes a mounting face that defines a bore configured to receive a magnet therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675